Citation Nr: 0707671	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  04-03 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This veteran's appeal was previously before the Board in 
April 2005 and was remanded for a VA examination to determine 
the current nature and extent of the veteran's hearing loss 
and tinnitus and to provide an opinion as to whether any 
currently diagnosed hearing loss and tinnitus is at least as 
likely as not etiologically related to his in-service 
exposure to noise.  

The veteran underwent VA examination in August 2005.  The 
examiner indicated that she reviewed the claims folder.  The 
history as recorded by the examiner indicates that the 
veteran reported long-standing hearing impairment, which at 
times fluctuates, and he is uncertain if one ear is worse 
then the other.  As for noise exposure, the veteran reported 
exposure in the Army from 1966 to 1969, specifically from 
artillery fire including from M-14s, pistols and machine 
guns.  As for occupational exposure, the veteran reported 
having worked for the telephone company since 1970 and 
retiring in May 2003, initially installing and repairing 
telephones then as an area supervisor.  In the examination 
report, it is also reported that the veteran had noise 
exposure prior to service from working for five to six years 
in a factory for a food company in shipping and receiving 
hand loading tractor-trailers and using tow motors.  
Recreational noise exposure reported was hunting, fishing, 
and occasional use of a chain saw.

As for tinnitus, the veteran initially denied experiencing, 
but later indicated he experiences one episode per month that 
is bilateral and occurs periodically for a few minutes at a 
time.  The examiner rendered an opinion that the veteran's 
tinnitus is likely not due to service noise exposure because 
the frequency and duration is common in the general 
population, especially for the veteran's age.

After audiometric testing, the examiner confirmed the 
presence of hearing loss, but she indicated that she could 
not provide an opinion on its etiology without resort to mere 
speculation.  In explanation, the examiner stated that 
audiometric frequency specific thresholds were not completed 
on the December 1965 entrance examination, and the normal 
whisper test completed that date does not provide information 
on hearing status at mid and high frequencies.  She observed 
the separation examination report suggested mild hearing loss 
at the higher frequencies, but since the veteran "did have 
some occupational noise exposure prior to service, [she 
could] not provide an opinion on onset of the high frequency 
hearing loss present in 1969."  

These comments do not appear to clearly address the question 
the Board sought answered in its earlier Remand, and also 
appears to misunderstand the veteran's pre-service noise 
exposure history.  In particular, that he had a 5 to 6 year 
history of work in a food factory prior to service.  It is 
observed the veteran's DD214 shows that he was 19 years old 
at the time he entered service, meaning that he would have 
had to be 13 or 14 years old at the time he started working 
for the food company.  That seems unlikely.  Secondly, and 
more importantly, the veteran previously stated that he 
worked at the food company between his separation from 
service and his work for the telephone company.  The veteran 
initially reported this in his January 2003 detailed account 
of his noise exposure.  In addition he testified at his 
travel board hearing in April 2004 that he started at the 
food company about a year after he got out of service and 
worked as a receiving clerk there for a couple of years until 
he began working for the telephone company.  The veteran, 
however, also reported that he began work at the telephone 
company in 1970, which is inconsistent with him having worked 
for a couple years at the food company after service since he 
was discharged from service in January 1969.

Thus the Board finds that it is necessary to clarify when the 
veteran worked for the food company.  The veteran can do this 
in several ways, for example by identifying the years he 
worked at the food company or by identifying how old he was 
when he worked at the food company.  Once clarification has 
been received from the veteran, the claims file should be 
returned to the examiner who conducted August 2005 
examination for consideration as to whether the clarification 
changes her opinions as to the etiology of the veteran's 
hearing loss and tinnitus.

The Board also finds that additional development of medical 
records may be necessary.  The veteran indicated in a March 
2003 statement in support of his claim that he was currently 
receiving medical treatment at the VA Medical Center and 
Bath, New York.  Treatment records from this VA medical 
facility, however, are not of record.  At his hearing before 
the Board in April 2004, the veteran did not testify to any 
treatment at a VA facility.  It is not clear, therefore, if 
the veteran has been treated for his hearing loss and 
tinnitus at this VA medical facility and, if so, when such 
treatment began.  Thus on remand, the veteran should be asked 
to clarify whether he's received treatment at this VA medical 
facility for his hearing loss and tinnitus, and if so, when 
such treatment occurred.  If the veteran identifies treatment 
for his hearing loss and tinnitus, those VA treatment records 
should be obtained prior to the claims folder being returned 
to the VA examiner.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask him to 
identify whether he's received treatment at 
the VA Medical Center in Bath, New York, for 
his hearing loss and tinnitus and, if so, 
when such treatment began.  If the veteran 
provides the requested information, then 
obtain his medical records from the VA 
Medical Center in Bath, New York, for the 
period of time identified by the veteran.  
All efforts to obtain VA records should be 
fully documented, and the VA facility should 
provide a negative response if records are 
not available.

2.  Contact the veteran and ask him to 
clarify what years he was employed by Seneca 
Foods as a receiving clerk.  If the veteran 
is unsure of the exact years, then he should 
identify how old he was during his employment 
with this company and/or if this was prior to 
service or after his service discharge.  

3.  When the above development has been 
accomplished, the veteran's claims folder 
should be returned, if possible, to the 
examiner who conducted the August 2005 audio 
examination, or otherwise to an individual 
with the appropriate expertise.  The 
examiner should review the claims folder and 
any new evidence obtained since the last 
examination, especially with regards to the 
timing of the veteran's employment was 
Seneca Foods, and provide an addendum to the 
August 2005 report of examination that 
addresses whether the audiometer findings 
noted at service separation represented the 
early manifestations of the veteran's 
current hearing loss, and/or whether the 
veteran's current hearing loss and tinnitus 
are otherwise due to service, and in 
particular his in-service noise exposure.  A 
new examination need not be scheduled unless 
deemed necessary.  

4.  Thereafter, the RO should readjudicate 
the claims.  If such action does not resolve 
the claims, a Supplemental Statement of the 
Case should be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be returned 
to this Board for further appellate review, 
if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

